Case: 20-2274   Document: 24    Page: 1   Filed: 05/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     IN RE: THOMAS VOTEL, ANDREW OLSON,
               DOMINIQUE ARIS,
                    Appellants
              ______________________

                       2020-2274
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 14/552,584.
                   ______________________

                 Decided: May 10, 2021
                 ______________________

    RANDALL THOMAS SKAAR, Skaar Ulbrich Macari, P.A.,
 Minnetonka, MN, for appellants.

    MAUREEN DONOVAN QUELER, Office of the Solicitor,
 United States Patent and Trademark Office, Alexandria,
 VA, for appellee Andrew Hirshfeld. Also represented by
 MAI-TRANG DUC DANG, THOMAS W. KRAUSE, AMY J.
 NELSON, FARHEENA YASMEEN RASHEED.
                  ______________________

     Before DYK, LINN, and O’MALLEY, Circuit Judges.
 PER CURIAM.
    Patent applicants Thomas Votel, Andrew Olson, and
 Dominique Aris (collectively “appellants”) appeal a
Case: 20-2274    Document: 24     Page: 2    Filed: 05/10/2021




 2                                               IN RE: VOTEL




 decision of the United States Patent Trial and Appeal
 Board (“Board”) affirming the Examiner’s rejection of their
 application under 35 U.S.C. § 103. We affirm.
                        BACKGROUND
     On November 25, 2014, appellants filed U.S. Patent
 Application No. 14/552,584 (the “’584 application”). The
 ’584 application is directed to protective eyewear with
 vents cut into the temple pieces of the frame. The vents
 are intended to both allow airflow and receive a “clip key,”
 so that the wearer may attach accessories such as ear plugs
 or a strap. This appeal centers on claim 1, the only inde-
 pendent claim, which the Board found illustrative. Appel-
 lants raise no separate arguments as to the other claims.
 Claim 1 recites:
     Protective eyewear comprising:
     a frame;
     the frame containing two protective lens [sic];
     two rigid temple pieces;
     each rigid temple piece being connected to an oppo-
     site end of the frame by a hinge;
     each rigid temple piece having an opening adjacent
     the hinge;
     each opening being partitioned into at least two
     vents;
     each of the at least two vents configured to allow
     air flow therethrough;
     each of the at least two vents configured to receive
     a key;
     a clip having a protruding key configured to be re-
     ceived by any one of the at least two vents; and,
Case: 20-2274    Document: 24      Page: 3    Filed: 05/10/2021




 IN RE: VOTEL                                               3



     wherein when the clip key is engaged in any one of
     the at least two vents, the remaining vents in the
     rigid temple remain open to allow air flow
     therethrough.
 J.A. 2.
      On January 11, 2018, the Examiner issued a final re-
 jection of the ’584 application, finding all claims unpatent-
 able as obvious. With respect to claim 1, the Examiner’s
 analysis relied on two prior art references, both of which
 are directed to eyewear:         U.S. Patent No. 6,513,925
 (“Bonacci”) and U.S. Patent No. 7,419,260 (“Wang”). The
 Examiner concluded that Bonacci discloses each limitation
 of claim 1 except for the clip key, which is taught by Wang,
 and that it would have been obvious to combine the vents
 of Bonacci with the clip structure of Wang. Similarly, in its
 review, the Board found motivation to combine insofar as a
 person of ordinary skill would have readily inferred that a
 vent in Bonacci could be modified to accommodate the clip
 key in Wang.
     Appellants appealed to the Board. The Board affirmed
 the rejections under § 103. Appellants appealed to this
 court.     We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A).
                         DISCUSSION
     A patent may not be granted “if the differences between
 the claimed invention and the prior art are such that the
 claimed invention as a whole would have been obvious be-
 fore the effective filing date of the claimed invention to a
 person having ordinary skill in the art to which the claimed
 invention pertains.” 35 U.S.C. § 103. We review the
 Board’s legal determinations de novo and its underlying
 factual findings for substantial evidence. In re Elsner, 381
 F.3d 1125, 1127 (Fed. Cir. 2004).
     “During examination, claim terms are given their
 broadest reasonable interpretation consistent with the
Case: 20-2274    Document: 24      Page: 4    Filed: 05/10/2021




 4                                               IN RE: VOTEL




 specification as understood by those of ordinary skill in the
 art.” In re Hodges, 882 F.3d 1107, 1115 (Fed. Cir. 2018).
     Appellants first argue that the Board did not properly
 construe the term “vents,” and that under the proper con-
 struction, Bonacci does not disclose “vents” in the temple
 pieces of the eyewear. Bonacci claims a design for floating
 eyewear in which openings are cut into the temple pieces
 of the frame; float pads made of “closed cell foam sponge”
 are then fitted into the openings to allow the eyewear to
 float. See J.A. 421, col. 7, ll. 11–12. Appellants argue that
 the openings in Bonacci are not “vents” because they are
 plugged with sponge material that does not allow airflow.
      The Board, for its part, noted that the ’584 application
 does not define or limit the term “vent,” and explained that
 “it is common knowledge that vents often have filters lo-
 cated therein or even covers/shutters.” J.A. 4. The Board
 further determined that the foam float pads in Bonacci
 would still likely allow some airflow when fitted into the
 openings. And the Board observed that the “vents” in the
 ’584 application are themselves designed to have a clip key
 inserted into them, thereby obstructing airflow. The Board
 thus concluded that the openings in Bonacci constitute
 “vents” within the meaning of claim 1. Appellants concede
 that “there is no evidence of record” that “closed cell foam”
 would not allow airflow and rely only on “the somewhat ob-
 vious implication” of the term. Appellants’ Br. at 7. We see
 no error in the Board’s determination.
     As to Wang, Appellants concede that Wang discloses a
 clip key structure for attaching an accessory to the frame
 but argue that the clip key in Wang is not configured to be
 inserted into a vent. The Board explained that the open-
 ings of Bonacci may be of any number and shape and that
 not all of the openings need be filled with buoyant material.
 The Board concluded that a person of ordinary skill “would
 have readily inferred that openings in Bonacci may also be
 configured to receive a key of a clip for an eyewear
Case: 20-2274    Document: 24     Page: 5   Filed: 05/10/2021




 IN RE: VOTEL                                             5



 accessory, as Wang exemplifies.” J.A. 5–6. We see no error
 in the Board’s determination that this combination is
 within the scope of “the inferences and creative steps that
 a person of ordinary skill in the art would employ.” See
 KSR Int’l Co v. Teleflex Inc., 550 U.S. 398, 418 (2007). We
 affirm the Board’s decision that claim 1 would have been
 obvious over the combined teachings of Bonacci and Wang.
                       AFFIRMED